82414: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-13646: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 82414


Short Caption:PHILLIPS VS. PHILLIPS (CHILD CUSTODY)Court:Supreme Court


Related Case(s):77900, 79709, 82693, 82724


Lower Court Case(s):Clark Co. - Eighth Judicial District - D578142Classification:Civil Appeal - Family Law - Child Custody/Proper Person


Disqualifications:Case Status:Disposition Filed


Replacement:Justice Cadish for Justice StiglichPanel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantTodd Matthew Phillips
					In Proper Person
				


RespondentAmber PhillipsShannon R. Wilson
							(Hutchison & Steffen, LLC/Las Vegas)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


05/24/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


02/01/2021Filing FeeFiling Fee due for Appeal. (SC)


02/01/2021Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. Appeal docketed in the Supreme Court this day. (SEALED) (SC)


02/01/2021Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (SC)21-02966




02/25/2021Notice/IncomingFiled Proper Person Notice of Application to Proceed in Forma Pauperis. (SC)21-05545




03/01/2021Order/ProceduralFiled Order. On February 25, 2021, appellant filed with this court a copy of the motion to proceed in forma pauperis that was filed in the district court on February 17, 2021. District court order due: 30 days. (SC)21-05987




03/05/2021Filing FeeFiling Fee Paid. $250.00 from T. Matthew Phillips.  Money Order no. 27025237293. (SC)


03/08/2021Notice of Appeal DocumentsFiled (SEALED) Documents from District Court Clerk regarding Application to Proceed in Forma Pauperis. (SC)


03/08/2021Notice/OutgoingIssued Notice Regarding Deadlines/Fast Track Child Custody. (SC)21-06708




03/11/2021Order/ProceduralFiled Order Directing Transmission of Record.  Record on Appeal due:  30 days.  (SC)21-07169




03/29/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's docketing statement due: April 5, 2021. (SC)21-08837




04/13/2021Record on Appeal DocumentsFiled Record on Appeal. (SEALED) Vols. 1-14. (SC)


04/13/2021MotionFiled Proper Person Appellant's Motion for Extension of Time to File Docketing Statement.  (SC)21-10686




04/14/2021Order/ProceduralFiled Order Denying Motion.  Appellant's Docketing Statement due:  7 days.  (SC)21-10805




04/19/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's fast track statement due: April 26, 2021. (SC)21-11264




04/23/2021Docketing StatementFiled Proper Person Civil Docketing Statement. (SC)21-11784




04/26/2021MotionFiled Proper Person Motion for an Extension of Time to File Fast Track Statement. (SC)21-11933




04/27/2021MotionFiled Respondent's Motion to Consolidate for a Single Briefing Schedule. (SC)21-12111




04/28/2021Order/ProceduralFiled Order Granting Motion.  Appellant shall have until May 10, 2021, to file and serve the fast track statement.  (SC)21-12127




05/12/2021Fast Track BriefFiled Appellant's Fast Track Statement. (SC)21-13657




05/25/2021MotionFiled Respondent's Motion to Extend Time to File Response to Fast Track Statement. (First Request)(SC)21-15009




05/28/2021Order/ProceduralFiled Order.  Respondent has filed a motion to consolidate the appeals.  This court denies the motion to consolidate without prejudice.  Respondent's motion for an extension of time to file the fast track response in Docket No. 82414 is granted.  Respondent shall have until July 12, 2021, to file and serve the fast track response.  Nos. 82414/82693/82724.  (SC)21-15430




06/14/2021MotionFiled Proper Person Motion to File Amended Fast Track Statement. (SC)21-17032




06/25/2021Order/ProceduralFiled Order Granting Motion. Appellant's amended fast track statement due: June 30, 2021. (SC)21-18326




06/30/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's amended fast track statement due: July 7, 2021. (SC)21-18756




07/12/2021MotionFiled Proper Person Motion to File Amended Fast Track Statement. (SC)21-20000




07/12/2021Fast Track BriefFiled Proper Person Amended Fast Track Statement. (SC)21-20001




07/12/2021MotionFiled Respondent's Opposition to Appellant's Second Motion to File Amended Fast Track Statement and Counter-Motions for Extension of Time to File Fast Track Response. (SC)21-20015




07/12/2021AppendixFiled Respondent's Appendix to Opposition and Counter-Motion for Extension to File Fast Track Response. (SC)21-20017




07/16/2021Order/ProceduralFiled Order Granting Motions. Appellant's opposed motion for a second extension of time to file an amended fast track statement is granted. NRAP 3E(f). The amended fast track statement was filed on July 12, 2021. Respondent's motion for an extension of time to file the fast track response is granted. Fast track response due: August 31, 2021. (SC)21-20600




08/16/2021MotionFiled Respondent's Motion for Expanded Child Custody Fast Track Response. (SC)21-23879




08/20/2021Order/ProceduralFiled Order Granting Motion.  Respondent's motion for leave to file an expanded fast track response is granted. Respondent may file a fast track response of no more than 25 pages.  The fast track response remains due to be filed on or before August 31, 2021.  (SC)21-24351




08/31/2021Fast Track BriefFiled Respondent's Fast Track Response. (REJECTED PER NOTICE ISSUED ON 9/1/21) (SC)


08/31/2021AppendixFiled Respondent's Appendix to Fast Track Response. (SC)21-25454




09/01/2021Notice/OutgoingIssued Notice of Deficient Fast Track Document/Child Custody. Corrected document due: 5 days. (SC)21-25463




09/01/2021Fast Track BriefFiled Fast Track Response Child Custody. (SC)21-25498




09/08/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's reply to fast track response due: September 22, 2021. (SC)21-26010




09/23/2021MotionFiled Proper Person Appellant's Motion for Extension of Time to File Reply to Respondent's Fast Track Statement. (SC)21-27557




09/30/2021MotionFiled Respondent's Opposition to Motion for Extension of Time to File Reply to Fast Track. (SC)21-28173




10/04/2021Order/ProceduralFiled Order Denying Motion. Appellant has filed a motion for a second extension of time to file a reply to the fast track response. Respondent opposes the motion. The motion is denied. Appellant shall have 7 days from the date of this order to file and serve a fast track reply that does not exceed 5 pages or 2,333 words. (SC)21-28331




10/15/2021OtherReturned Unfiled Document, Fast Track Reply. (SC)21-29723




10/20/2021MotionFiled Proper Person Motion for leave to Late File fast Track Reply. (SC)21-30216




10/21/2021Order/ProceduralFiled Order Granting Motion. Appellant's fast track reply due: 5 days. (SC)21-30364




10/28/2021Fast Track BriefFiled Proper Person Reply to Fast Track Response. (SC)21-31188




10/28/2021Case Status UpdateFast Track Briefing Completed. (SC)


02/18/2022Notice/IncomingFiled Proper Person's Request for Ruling. (SC)22-05511




02/18/2022MotionFiled Proper Person Motion to Request to Submit Two Police Reports. (SC)22-05527




03/29/2022Order/ProceduralFiled Order Regarding Motions. Appellant has filed a motion for a ruling on the merits of this appeal and for leave to introduce two police reports that he offered into evidence in the proceedings below. The motion is denied.  The clerk shall return, unfiled, the exhibits received on February 18, 2022. The motion for a ruling on the merits is granted to the following extent. This court will resolve the appeal as expeditiously as the court's calendar permits. (SC)22-09749




04/15/2022MotionFiled Appellant's Proper Person Emergency Motion to Stay District Court Order. (SC)22-11969




04/15/2022MotionFiled Proper Person  Appellant's Emergency Motion to Stay District Court Order - Relief Sought by April 27, 2022.  (SC)22-12003




04/21/2022MotionFiled Respondent's Opposition to Appellant's Emergency Motion to Stay District Court Orders. (SC)22-12702




04/22/2022MotionFiled Proper Person Reply to Opposition to Motion to Stay District Court Orders. (SC)22-12844




04/29/2022Order/DispositionalFiled Order of Affirmance.  "ORDER the judgement of the district court AFFIRMED."  fn13[The Honorable Mark Gibbons, Senior Justice, participated in the decision of this matter under a general order of assignment. The motions to stay the custody order are denied as moot.]  RP/EC/MG  Nos. 82414/82693.  (SC)22-13646





Combined Case View